DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
	Claims 1-20 are allowable.
The primary reasons for allowance of claims 1 and 17 in the instant application is the combination with the inclusion in these claims that “sending, by the overlay optimizer service, a first notification to the second overlay optimizer minifilter, the first notification identifying the first file; submitting, by the overlay optimizer service, a request to commit the first file; intercepting, by the second overlay optimizer minifilter, a write request that is being passed down the unprotected I/O stack; based on the first notification, determining, by the second overlay optimizer minifilter, that the write request pertains to the request to commit the first file; and reparsing, by the second overlay optimizer minifilter, the write request to an overlay cache”.  The prior art of record neither anticipates nor renders obvious the above recited combination.  
The primary reasons for allowance of claim 13 in the instant application is the combination with the inclusion in these claims that “creating a plurality of duplicate DCN requests corresponding to a plurality of I/O stacks; sending each of the plurality of duplicate DCN requests down the corresponding I/O stack; pending the DCN request; in response to any of the plurality of duplicate DCN requests being completed, copying content of the completed duplicate DCN request to the DCN request; and completing the DCN request”.  The prior art of record neither anticipates nor renders obvious the above recited combination.
As allowable subject matter has been indicated, applicant's response must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 C.F.R. § 1.111(b) and § 707.07(a) of the MPEP.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE UN YU whose telephone number is (571)272-1133. The examiner can normally be reached M-F 9-5.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on (571)272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAE U YU/Primary Examiner, Art Unit 2138